Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the amendment filed 12/10/21 and the interview on 2/23/22.  As directed by the amendment: claims 1 and 3-4 have been amended, claim 17 has been added, and no claims have been cancelled.  As per the examiner’s amendment below, the application is in condition for allowance of claims 1-17.

Terminal Disclaimer
The terminal disclaimer filed on 2/23/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,589,046 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lindsay Laddaran 79,108 on 2/23/22.

The application has been amended as follows: 

In claim 17 line 13, the language “the oral opening” has been amended to read –the at least one oral opening--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed interface for providing positive pressure respiratory therapy, the prior art does not disclose, either alone or suggest in combination, a device including a mask assembly including a seal and a base and configured to be fully positioned lower than a bridge of a nose of a user and to provide an exposed tip of the nose of the user; the base including a central portion and a pair of wings sweeping rearwardly of the central portion, an opening for a connector formed on the mask base in the central portion; the mask seal being connected to the base and the seal including at least one oral opening on a lower portion and at least one nasal opening on an upper portion, the oral opening positioned opposite of the opening for the connector and the nasal opening positioned therebetween in a front to back direction; the mask seal including first and second paddles and an upper support surface positioned between the paddles such that an upwardly-open valley is defined by the paddles and the upper support surface , at least a portion of the nasal opening positioned on the upper support surface within the valley; wherein the mask seal further includes a thickened section coupled to the base, a deformation region extending across at least a portion of the width of the seal and protruding outwardly from the thickened section, a laterally extending reinforcing band positioned above the deformation region and a transition region extending above and along the deformation region and has a varying thickness that increases from the deformation region towards the reinforcing band as set forth in independent claims 1 and 17.
The closest prior art references of record are: Ho et al. (8,028,699), Formica et al. (2013/0199537), Bateman et al. (2005/0121030), Melidis et al. (2009/0139526), McAuley et al. (2010/00006101), and Gavriely (2009/0107515).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/COLIN W STUART/Primary Examiner, Art Unit 3785